Title: From George Washington to Benjamin Lincoln, 11 May 1781
From: Washington, George
To: Lincoln, Benjamin


                        Dear Sir

                            Head Quarters New Windsor 11th May 1781
                        
                        I have received your favors of the 26th of April and of the 3d inst. I am pleased to hear so flattering
                            accounts of the prospects of Men and of some kinds of supplies, but so great are my apprehensions on the score of
                            provisions, that I am sending General Heath purposely to the Eastern States to represent our distresses and to endeavour
                            to fix a plan for our regular supply in future. I refer you to him for particulars, which I do not chuse to trust to
                            paper.
                        After General Heath has finished this business, his private Affairs will detain him some time at home, and as
                            he will be able at the same time to attend to what you have in charge, you may, upon his return from New Hampshire to
                            Boston, come on to the Army. You will have my warmest thanks for the zeal with which you have promoted and forwarded every
                            measure tending to the good of the service. I am with very sincere Regard Dear Sir yr most obt and hble Servt
                        
                            Go: Washington
                        
                    